Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of May     ,
2017, is entered into and made by and between AmTrust Financial Services, Inc.,
a Delaware corporation (the “Company”), and the persons set forth on the
signature pages hereto (the “Holders”).

WHEREAS, the Company, the Holders and certain other party have entered into that
certain Common Stock Purchase Agreement dated as of May 25, 2017 (the “Purchase
Agreement”), pursuant to which the Company shall issue to the Holders, and the
Holders shall purchase from the Company, severally and not jointly, a total of
24,096,384 shares of common stock, par value $0.01 per share, of the Company
(“Common Stock”) on the terms and subject to the conditions set forth therein;
and

WHEREAS, pursuant to the terms of, and in partial consideration for, the
Holders’ agreement to enter into the Purchase Agreement, the Company has agreed
to provide the Holders with certain registration rights with respect to the
Registrable Securities (as defined below) as set forth herein;

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein and in the Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, the parties hereto agree as follows.

ARTICLE I

REGISTRATION RIGHTS

Section 1.1. Right to Piggyback. If the Company proposes to file a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
with respect to an offering of Common Stock whether or not for sale for its own
account, other than a registration statement (a) on Form S-4, Form S-8 or any
successor forms thereto, (b) filed in connection with an exchange offer or any
employee benefit or dividend reinvestment plan or (c) relating solely to the
offer and sale of debt securities (such registration statement, including the
Prospectus (as defined below), amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement, the “Registration Statement”), then the Company shall
give prompt written notice of such filing no later than ten (10) days prior to
the filing date (the “Piggyback Notice”) to all of the holders of Registrable
Securities. The Piggyback Notice shall offer such holders the opportunity to
include (or cause to be included) in such Registration Statement the number of
Registrable Securities as each such holder may request (a “Piggyback
Registration”). Subject to Sections 1.2 and 4.1 hereof and the delivery by any
such holder to the Company all required documentation necessary to include such
Registrable Securities of each such holder in the Registration Statement, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests from
the holders thereof for inclusion therein (each a “Piggyback Request”) within
ten (10) days after delivery of the Piggyback Notice. For purposes of this
Agreement, “Registrable Securities” means, as of any date of determination, the
shares of



--------------------------------------------------------------------------------

Common Stock issued to the Holders pursuant to the Purchase Agreement, and any
other securities issued or issuable with respect to, in exchange for, or in
replacement of any such Common Stock by way of stock split, stock dividend,
distribution, recapitalization, reclassification, merger, consolidation, or
similar event or otherwise. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) such
Registrable Securities are sold pursuant to an effective Registration Statement
under the Securities Act, (ii) such Registrable Securities shall have ceased to
be outstanding or (iii) such Registrable Securities have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of the securities pursuant to Section 5.6 hereof.

Section 1.2. Priority on Piggyback Registrations. If any of the Registrable
Securities to be registered pursuant to the registration giving rise to the
rights under this Article I are to be sold in an underwritten offering, the
Company shall use commercially reasonable efforts to cause the managing
underwriter or underwriters of such underwritten offering to permit holders of
Registrable Securities who have submitted a Piggyback Request in connection with
such offering to include in such offering all Registrable Securities included in
each holder’s Piggyback Request on the same terms and conditions as any other
shares of Common Stock, if any, of the Company included in the offering.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering advise the Company in writing that the total number
or dollar amount of securities that such holders, the Company and any other
persons having rights to participate in such registration, intend to include in
such offering is such as to adversely affect the price, timing or distribution
of the securities in such offering, then there shall be included in such
underwritten offering the number or dollar amount of the Registrable Securities
so requested that in the opinion of such managing underwriter or underwriters
can be sold without so adversely affecting such offering, and such number of
Registrable Securities shall be allocated as follows: (a) first, to the Company,
and (b) second, to each of the Holders requesting inclusion of their Registrable
Securities in such underwritten offering pursuant to this Article I (on a pro
rata basis based on the total number of Registrable Securities then held by each
such Holder who is requesting inclusion); provided, however, that the number of
Registrable Securities to be included in such underwritten offering shall not be
reduced unless all other securities of the Company held by (i) officers,
directors, other employees of the Company and consultants and (ii) other holders
of the Company’s capital stock with registration rights, are first entirely
excluded from the underwriting and registration.

Section 1.3. Restrictions on Sale by Holders of Registrable Securities. Each
holder of Registrable Securities agrees with all other holders of Registrable
Securities and the Company in connection with any underwritten offering made
pursuant to a Registration Statement (whether or not such holder elected to
include Registrable Securities in such Registration Statement), if requested
pursuant to a written notice by the managing underwriter or underwriters in such
offering, not to effect any public sale or distribution of any of the Company’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 or any swap or other economic arrangement that transfers to
another any of the economic consequences of owning Common Stock, during the
period commencing on the date of the Prospectus (as defined below) and
continuing for not more than 90 days after the date of the Prospectus (or, in
either case, Prospectus supplement if the offering is made pursuant to a “shelf”
registration), pursuant to which such public offering shall be made. In
connection with any underwritten offering made

 

2



--------------------------------------------------------------------------------

pursuant to a Registration Statement filed pursuant to this Article I, the
Company shall be responsible for negotiating all “lock-up” agreements with the
underwriters in customary form and, in addition to the foregoing provisions of
this Section 1.3, the holders of Registrable Securities agree to execute the
form so negotiated. For purposes of this Agreement, “Prospectus” means the
prospectus included in any Registration Statement (including a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective Registration Statement in reliance upon Rule 430A or Rule 430B
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

ARTICLE II

REGISTRATION PROCEDURES

Section 2.1. Filings; Information. If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in Article I, the Company shall effect such registration to permit
the sale of such Registrable Securities in accordance with the intended method
or methods of disposition thereof, and pursuant thereto the Company shall
reasonably cooperate in the sale of the securities and shall, as expeditiously
as possible to the extent applicable:

(a) prepare and file with the Securities and Exchange Commission (the “SEC”) a
Registration Statement on such form as shall be available for the sale of the
Registrable Securities by the holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof and in accordance
with this Agreement, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and to remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriters, if any, copies of all such documents proposed to be
filed, and such other documents reasonably requested by such counsel, including
any comment letter from the SEC;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

 

3



--------------------------------------------------------------------------------

(c) notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (v) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(d) furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter); provided that the
Company may furnish or make available any such documents in electronic format;

(e) prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the selling holders
of Registrable Securities, the underwriters, if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or “blue sky” laws of such jurisdictions within the
United States as any seller or underwriter reasonably requests in writing and to
keep each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
pursuant to this Agreement and to take any other action that may be necessary or
advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where would not otherwise be required to qualify
but for this Agreement or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;

(f) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

 

4



--------------------------------------------------------------------------------

(g) upon the occurrence of, and its knowledge of, any event contemplated by
Section 2.1(c)(v) above, as promptly as reasonably practicable prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such that the Registration Statement will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, not
misleading, and the Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(h) use its reasonable best efforts to, cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement; and

(i) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA, including the retention of a “Qualified Independent Underwriter” (as
defined in FINRA Rule 5121(f)(12)) and the use of reasonable best efforts to
obtain FINRA’s pre-clearance or pre-approval of the Registration Statement and
applicable Prospectus upon filing with the SEC.

Section 2.2. Holders’ Obligations. Each holder of Registrable Securities agrees,
by acquisition of the Registrable Securities, that no holder of Registrable
Securities shall be entitled to sell any of such Registrable Securities pursuant
to a Registration Statement or to receive a Prospectus relating thereto, unless
such holder has furnished the Company with all material information required to
be set forth in the Purchaser Questionnaire and Selling Stockholder
Questionnaire pursuant to the Purchase Agreement. Any sale of any Registrable
Securities by any holder thereof shall constitute a representation and warranty
by such holder that the information regarding such holder is as set forth in the
Prospectus delivered by such holder in connection with such disposition, and
that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact regarding such holder or omit to state any material
fact regarding such holder necessary to make the statements in such Prospectus,
in the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding such holder
furnished in writing to the Company by such holder for use in such Prospectus.
Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 2.1(c) hereof, such holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.1(g) hereof, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus.

 

5



--------------------------------------------------------------------------------

Section 2.3. Registration Expenses. All fees and expenses incurred by the
Company and incident to the performance of or compliance with this Agreement by
the Company (including (a) all registration and filing fees (including fees and
expenses with respect to (i) all SEC, stock exchange or trading system and FINRA
registration, listing, filing and qualification and any other reasonable fees
associated with such filings, including with respect to counsel for the
underwriters and any qualified independent underwriter in connection with FINRA
qualifications, (ii) rating agencies and (iii) compliance with all applicable
laws (including securities or “blue sky” laws), including any reasonable fees
and disbursements of counsel for the underwriters in connection with “blue sky”
qualifications of the Registrable Securities pursuant to Section 2.1(e) hereof),
(b) all printing, mailing and delivery charges, including fees and expenses of
the financial printer, (c) fees and disbursements of counsel for the Company,
(d) fees and disbursements of all independent certified public accountants,
including the expenses of any special audits and/or “comfort letters” required
by or incident to such performance and compliance), and (e) reasonable fees and
disbursements of one counsel for the selling holders of the Registrable
Securities of up to $40,000 for each registration, shall be borne by the Company
whether or not any Registration Statement is filed or becomes effective. All
underwriters discounts and selling commissions and all stock transfer taxes, in
each case related to Registrable Securities registered in accordance with the
Agreement, shall be borne by the holders of Registrable Securities included in
such registration pro rata among each other on the basis of the number of
Registrable Securities so registered (provided that such stock transfer taxes
shall be borne solely by the holders of Registrable Securities subject to such
taxes). Except as set forth above, the Company shall not be required pursuant to
this Agreement to pay (x) fees and disbursements of any counsel retained by any
holder of Registrable Securities or by any underwriter, (y) any underwriter’s
fees (including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (z) any other expenses of the
holders of Registrable Securities not specifically required to be paid by the
Company pursuant to the first paragraph of this Section 2.3.

ARTICLE III

INDEMNIFICATION

Section 3.1. Indemnification by the Company. The Company shall indemnify and
hold harmless, to the fullest extent permitted by law, each holder of
Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents, representatives
and employees (the “Representatives”) of each of them, each Person who controls
each such holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) and the Representatives of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such party in connection with any
investigation, action, claim, suit, proceeding (a “Proceeding”)), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) or any omission (or alleged omission) of
a material fact contained in any Registration Statement, Prospectus, offering
circular, any amendments or supplements

 

6



--------------------------------------------------------------------------------

thereto, “issuer free writing prospectus” (as such term is defined in Rule 433
under the Securities Act) or other document (including any documents
incorporated by reference therein) incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation thereunder applicable to the Company and (without limitation of the
preceding portions of this Section 3.1) will reimburse each such holder, each of
its officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees and each Person who controls each such holder
and the Representatives of each such controlling person, each such underwriter,
and each Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such Loss or action; provided that the Company will not be liable
in any such case to the extent that any such Loss arises out of or is based on
any untrue statement or omission by such holder or underwriter, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such Registration Statement, Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information regarding such holder of Registrable Securities furnished to the
Company by such holder of Registrable Securities expressly for inclusion
therein. It is agreed that the indemnity agreement contained in this Section 3.1
shall not apply to amounts paid in settlement of any such Loss or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld). Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any such holder,
any such Representative or any controlling person and shall survive the transfer
of such securities by such holder.

Section 3.2. Indemnification by Holder of Registrable Securities. Each holder of
Registrable Securities shall indemnify and hold harmless, to the fullest extent
permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement (or alleged
untrue statement) or any omission (or alleged omission) of a material fact
contained in any such Registration Statement, Prospectus, offering circular, any
amendments or supplements thereto, “issuer free writing prospectus” (as such
term is defined in Rule 433 under the Securities Act) or other document
incidental to such registration (including any documents incorporated by
reference therein), or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and to reimburse the Company, its directors and officers
and each Person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) and all other prospective
sellers for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such Loss or action, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, offering circular, any amendments or
supplements thereto, “issuer free writing prospectus” (as such term is defined
in Rule 433 under the Securities Act) or other document in reliance upon and in
conformity with written information regarding such holder of Registrable
Securities furnished to the Company by such holder of Registrable Securities
expressly for inclusion therein; provided, however, that the obligations of such
holder under such undertaking

 

7



--------------------------------------------------------------------------------

shall not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
holder (which consent shall not be unreasonably withheld). The maximum liability
of each holder of Registrable Securities for any indemnification pursuant to
this Section 3.2 and any contribution pursuant to Section 3.4 shall not exceed
the amount of net proceeds received by such Holder from the sale of his/her
Registrable Securities, except in the case of fraud or willful misconduct by
such Holder.

Section 3.3. Conduct of Indemnification Proceedings. If any person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any Proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or Proceeding, to assume, at the Indemnifying Party’s expense, the defense
of any such claim or Proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that an Indemnified Party shall have the
right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless the Indemnifying Party
fails promptly to assume, or in the event of a conflict of interest cannot
assume, the defense of such claim or Proceeding, in which case the Indemnified
Party shall have the right to employ separate counsel and to assume the defense
of such claim or proceeding at the Indemnifying Party’s expense; provided,
further, however, that the Indemnifying Party shall not, in connection with any
one such claim or Proceeding or separate but substantially similar or related
claims or Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties. The Indemnifying Party shall not consent to
entry of any judgment or enter into any settlement that (i) does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation for which such Indemnified Party would be entitled to indemnification
hereunder and (ii) includes any statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any Indemnified Party. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent (which shall not be unreasonably withheld).

Section 3.4. Contribution. If the indemnification provided for in this Article
III is unavailable to an Indemnified Party in respect of any Losses (other than
in accordance with its terms), then each applicable Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute, severally and not
jointly with any other holders of Registrable Securities, to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,

 

8



--------------------------------------------------------------------------------

including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

Section 3.5. Underwriting Agreement. Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement shall control.

ARTICLE IV

TRANSFER RESTRICTIONS

Section 4.1. Transfer Restrictions. No holder of any Registrable Securities
shall be permitted to sell, transfer, assign, pledge, hypothecate, encumber in
any way or otherwise dispose of any Registrable Securities (including any
economic or voting interests with respect to such Registrable Securities and
including by way of hedging and other derivative transaction that limits or
eliminates economic risk) and any rights and obligations of such holder
hereunder, either voluntarily or involuntarily and with or without
consideration, until the one-year anniversary of the date hereof, other than for
bona fide estate planning purposes, either during his or her lifetime or on
death by will or intestacy, to his or her spouse or domestic partner, child or
stepchild, grandchild, parent, stepparent, sibling, father in law, mother in
law, son in law, daughter in law, brother in law, sister in law, grandparent,
niece or nephew, (all of the foregoing collectively referred to as “family
members”), or to a trust or other similar estate planning vehicle for the
benefit of such holder or any such family members or to a charitable foundation
or other bona fide gift (but only if the transferee agrees in writing for the
benefit of the Company, in form and substance reasonably satisfactory to the
Company and with a copy thereof to be furnished to the Company, to be bound by
the transfer restrictions in this Section 4.1).

ARTICLE V

MISCELLANEOUS

Section 5.1. Term. This Agreement shall terminate with respect to a holder of
Registrable Securities on the date on which such holder ceases to hold
Registrable Securities; provided that, such holder’s rights and obligations
pursuant to Article III shall survive with respect to any Registration Statement
in which any Registrable Securities of such holders were included and, for the
avoidance of doubt, any underwriter lock-up that any holder of Registrable
Securities has executed prior to such holder’s termination in accordance with
this clause shall remain in effect in accordance with its terms.

Section 5.2. Amendment and Modification. Neither this Agreement nor any
provision hereof may be changed, waived, discharged, terminated, modified or
amended except upon the written consent of the Company and the Holders that hold
a majority of the Registrable Securities.

 

9



--------------------------------------------------------------------------------

Section 5.3. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be sent by confirmed facsimile, or mailed
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile transmission, or when so received in the case of
mail or courier, and addressed as follows:

(a) if to the Company, to:

AmTrust Financial Services, Inc.

59 Maiden Lane, 43rd Floor,

New York, NY 10038

Attention: Stephen B. Ungar, Secretary

Facsimile: (212) 220-7130

with a copy (which shall not constitute notice) to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention: Samir Gandhi, Esq.

Facsimile: (212) 839-5599

or to such other person at such other place as the Company shall designate to
the Holders in writing; and

(b) if to the Holders, at the address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.

Section 5.4. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

Section 5.5. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

Section 5.6. Successors and Assigns; Entire Agreement. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that a holder of Registrable Securities may not assign its rights under this
Agreement (in whole or in part) unless (a) such assignment is in compliance with
Section 4.1 hereof and (b) the successor or assign shall have executed and
delivered to the Company a joinder agreement in form and substance reasonably
satisfactory to the Company. The Company may assign this Agreement at any time
in connection with a sale or acquisition of the Company, whether by merger,
consolidation, sale of all or substantially all of the Company’s assets, or
similar transaction, without the consent of the Holder or other holders of
Registrable Securities, provided that the successor or acquiring Person or
entity agrees in writing to assume all of the Company’s rights and obligations
under this Agreement. This

 

10



--------------------------------------------------------------------------------

Agreement, together with the Purchase Agreement, sets forth the entire agreement
and understanding between the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

Section 5.7. Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

Section 5.8. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

Section 5.9. Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.

 

AMTRUST FINANCIAL SERVICES, INC. By:     Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.

 

HOLDER:  

 

(Print Name of Holder)

 

By:     Name:   Title:   Address:      

[Signature Page to Registration Rights Agreement]